Citation Nr: 0640308
Decision Date: 09/11/06	Archive Date: 01/18/07
	
DOCKET NO.  02-19 104	)	DATE SEP 11 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric disorder, to include a bipolar disorder as secondary to service-connected meningitis.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law 


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1948 to February 1950, and from February 1951 to April 1952.

This matter come to the Board of Veterans Appeals (Board) on appeal from a May 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the veterans claim for secondary service connection for a bipolar disorder.  (The RO also denied service connection on a direct incurrence basis but the veteran, through his attorney, has perfected an appeal of the secondary service connection aspect of the claim only.)

In s statement received by the RO in October 2005, the veterans attorney raised a claim for a rating in excess of 10 percent for the veterans service-connected tinnitus.  As this matter has not been adjudicated and developed for appeal, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons explained in more detail below, the Board finds that this case must be remanded for the purpose of obtaining a more thorough neurological examination.  The relevant evidence is summarized below.

The veterans available service medical records and sick call and morning reports show that he was hospitalized and placed on convalescence leave for spinal meningitis from December 1948 to March 1949, while on active duty.  

Post-service medical reports dated from September to October 1993, reflect that the veteran complained of mood swings, hallucinations and feeling very depressed.  An impression of manic disorder was recorded.  The clinician noted that 5 years prior to the date of the consult, the veteran had suffered a head injury when he fell off a roof.  

In July 1996, Dr. Blair evaluated the veteran.  He diagnosed a history consistent with bipolar disorder.  Dr. Blair found that the veteran presented some mild evidence of organicity and that as such, since meningitis could cause organic brain syndrome, at least some case could be made that his bipolar disorder was related to the meningitis.  

In March 2001, the veteran underwent VA psychiatric and neurological examinations.  The physician who performed both examinations, Dr. Varga, indicated that he reviewed the claims file.  The veteran gave history of a bipolar disorder, along with information relating to ongoing treatment.  Dr. Varga determined that the veterans reported inability to smell could reasonably be a genuine residual of the in-service episode of meningitis.  He indicated that the neurological examination was near normal and found that the veteran appeared to be competent.  Dr. Varga determined that given his examination and history, the veteran appeared to have successfully recovered from the in-service episode of meningitis.  

A report of a VA psychiatric examination dated in August 2001 includes a diagnosis of a mild bipolar disorder.  The examiner, Dr. Hughes, opined that he was not aware that bipolar depression could be caused by meningitis.  The physician pointed out that the veteran had been able to finish his tour in service following the in-service meningitis episode.  He also alluded to the fact that the veteran had never been hospitalized for depression and was not on medication until a few years preceding the examination.  Dr. Hughes concluded that he did not think that the veterans bipolar disorder was caused by his meningitis.    

Thereafter, the veteran submitted a November 2002 private medical report in support of his claim.  The clinician, Dr. Giles, observed that the veteran had been diagnosed with a personality disorder and bipolar disorder, type II.  Following an interview of the veteran and consideration of relevant medical literature, she concluded that survivors of bacterial meningitis would occasionally exhibit symptomatology such as that described by the veteran, to include mood swings, fatigue, bouts of depression, and violent temper tantrums.  

In February 2003, Dr. Dean, a general practitioner, determined that the medical literature supported the veterans account of having experienced personality changes after the in-service episode of meningitis.  In another undated report, Dr. Giles stated that the veteran suffered personality changes following his meningitis.  She added that these were not present prior to the in-service episode of meningitis.  

In December 2003 the veteran underwent a VA psychiatric examination performed by Dr. Hughes.  After consulting with Dr. Varga, and having reviewed the veterans case file, the physician concluded that the veterans mild bipolar disorder was not the result of his service connected meningitis.  

Thereafter, the veteran submitted a medical report dated in November 2004 and prepared by a psychologist, Dr. Flynn, who indicated having reviewed parts of the case file.  Dr. Flynn found that based upon a review of the medical evidence presented to him and the medical literature, the veteran suffered from a mood disorder that had been caused by meningitis and was thus service connected.  

Pursuant to the ROs request, Dr. Varga once again reviewed the veterans case file, to include Dr. Flynns medical report.  The physician observed that there was no actual scientific data that meningitis caused bipolar disorder.  Dr. Varga concluded that it was less likely than not that the veterans meningitis was related to his bipolar disorder.  

Finally, the veteran submitted the medical opinion of Dr. Blair, which indicated that certain documents from the case file were reviewed.  Following that review and consideration of cited medical literature, the physician concluded that the preponderance of the medical evidence favored the veterans claim that his meningitis was at least a contributing factor to his bipolar disorder and therefore, his bipolar disorder could be considered to be service connected.  

Additional treatment reports include VA medical records that show a history of bipolar disorder and depression.

Upon initial review of the record in conjunction with this appeal, the Board determined that Veterans Health Administration (VHA) medical opinions were warranted from an infectious disease expert and a neurologist to address the question of whether the veterans service-connected spinal meningitis caused or aggravated his bipolar disorder.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  Following a review of the relevant medical evidence in the claims file, the neurologist noted that there was well documented evidence that meningitis (either viral or bacterial) can result in neuropsychological sequelae including memory loss, impaired performance in executive functions and language, and verbal learning.  There can be gradations in impairment, from mild to severe.  The neurologist recommended more detailed neuropsychological testing in order to make a decision on whether the veteran had organic brain syndrome/memory loss as a consequence of meningitis in 1948. There is no indication that an opinion from an infectious disease expert was obtained.

In view of the most recent recommendation from the neurologist concerning the need for additional studies, and the fact that an opinion from an infectious disease expert has not been obtained, the Board finds that this appeal must be remanded to afforded the veteran such evaluations and to obtain opinions addressing the questions at hand.  It is pertinent to note that the VCAA specifically provides that VA's statutory duty to assist the veteran with his claim includes, when necessary to decide his case, providing a medical examination or obtaining a clarifying medical opinion.  See 38 U.S.C.A. § 5103A(d) (2002).  Consequently, after the earlier requested opinion from an infectious disease expert is obtained, a medical opinion from a neurologist must be obtained to resolve the conflicting opinions noted above following the recommended neurological testing.  Id; 38 C.F.R. § 3.159(c) (2005); see also Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that, during the pendency of this appeal, in March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and therein held that the Veterans Claims Assistance Act (VCAA) notice requirements codified at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the veteran was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection, but he was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  As these questions are involved in the present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be provided to the veteran, that informs him that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, and also includes an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date.  In addition, to fulfill all requirements of 38 C.F.R. § 3.159(b), the Appeals Management Center (AMC) or RO should request that the veteran provide any evidence in his possession that pertains to his claim and has not been submitted previously.  

Accordingly, the case is REMANDED for the following actions:

1.  Please send the veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Request that the veteran provide any evidence in his possession that pertains to his claim and has not been provided previously.  See 38 C.F.R. § 3.159(b).  

2.  The claims file should be forwarded to a VA physician specializing in infectious diseases for an opinion.  The claims file must be provided to the physician for review.  Following a review of the relevant medical evidence in the claims file, to include the statements and examination reports from Drs. Blair, Varga, Hughes, Giles, Dean, and Flynn; the report of an opinion from a VHA neurologist dated in April 2006; the clinical examination; and any tests that are deemed necessary, the specialist in infectious diseases should provide an opinion as to whether any current symptomatology exhibited by the veteran represents chronic residuals of his in-service meningitis and whether it is at least as likely as not (50 percent or greater probability) that the veterans bipolar disorder or organic brain syndrome was caused or aggravated by his service-connected meningitis or residuals of meningitis.

The physician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

The clinician is further advised that the definition of aggravation for legal purposes is a chronic worsening of the underlying condition, beyond its natural progress, versus a temporary flare-up of symptoms.  

The specialist in infectious diseases is also requested to provide a rationale for any opinion provided.  If the clinician is unable to answer the question presented without resort to speculation, he or she should so indicate. 

3.  The veteran should be provided a VA neurological examination for the purpose of determining whether his bipolar disorder or organic brain syndrome is linked to any incident of service or was caused or aggravated by his service-connected meningitis.  The claims file must be provided to the neurologist for review.  Following a review of the relevant medical evidence in the claims file, to include the statements and examination reports from Drs. Blair, Varga, Hughes, Giles, Dean, and Flynn; the report of an opinion from a VHA neurologist (who recommended additional testing) dated in April 2006; and any opinion obtained from an infectious disease expert as the result of this remand (see # 2, above) the clinical (neurological) examination; and the recommended more detailed neuropsychological testing, as well as any other studies that are deemed necessary, the neurologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the veterans bipolar disorder or organic brain syndrome was caused or aggravated by his service-connected meningitis or residuals of meningitis.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

The neurologist is further advised that the definition of aggravation for legal purposes is a chronic worsening of the underlying condition, beyond its natural progress, versus a temporary flare-up of symptoms.  

To the extent that is possible, the physician is asked to resolve the conflicting opinions from Drs. Blair, Varga, Hughes, Giles, Dean, and Flynn; the report of an opinion from a VHA neurologist (who recommended additional testing) dated in April 2006; and any opinion obtained from an infectious disease expert as the result of this remand noted above.

The neurologist is also requested to provide a rationale for any opinion provided.  If the clinician is unable to answer the question presented without resort to speculation, he or she should so indicate. 

The claims file must be provided to the examiner for review of pertinent documents and that it was available for review should be noted in the written report.  

4.  Then, after undertaking any additional development indicated by the state of the record, readjudicate the claim of entitlement to service connection for neuropsychiatric disorder, to include a bipolar disorder or organic brain syndrome secondary to service-connected meningitis.  If the benefit sought on appeal is not granted, issue an appropriate supplemental statement of the case to the veteran and his representative.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).

